OWEN, Judge.
Appellant Fred Betts was charged with assault with intent to commit murder in the first degree to which he pled not guilty. Apparently as a result of some plea-bargaining, when his case was called to trial Betts withdrew the not guilty plea and entered a plea of nolo contendere to the charge of aggravated assault. The plea was accepted, Betts was adjudged guilty and sentenced, and this appeal was taken.
The sole question presented is whether the court erred in accepting the plea of nolo contendere where the defendant admitted a mental illness problem in the past for which he had been treated and the court failed to inquire as to the accused’s present mental condition.
The record contains a transcript of the proceedings had before the court at the time of the change of plea. It affirmatively establishes that the trial court made detailed inquiry of the appellant personally, and it sustains the trial court’s finding that the appellant entered his plea voluntarily with understanding of the nature of the charge. The so-called mental illness was described by the appellant as a failing memory. There is absolutely nothing in the record which reasonably would raise any doubt in the trial court’s mind as to the sanity of appellant at the time of proceedings.
The judgment is affirmed.
CROSS and MAGER, JJ., concur.